IN THE SUPREME COURT OF THE STATE OF IDAHO
                                  Docket No. 40122

IN THE MATTER OF THE TERMINATION                           )
OF THE PARENTAL RIGHTS OF JANE                             )
(2012-05) DOE.                                             )
--------------------------------------------------------   )
IDAHO DEPARTMENT OF HEALTH &                               )   Boise, November 2012 Term
WELFARE,                                                   )
                                                           )   2012 Opinion No. 143
     Petitioner-Respondent,                                )
                                                           )   Filed: December 18, 2012
v.                                                         )
                                                           )   Stephen W. Kenyon, Clerk
JANE (2012-05) DOE,                                        )
                                                           )
     Respondent-Appellant.                                 )
                                                           )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Cathleen MacGregor-Irby, Magistrate Judge.

        Magistrate Court order terminating parental rights, affirmed.

        Alan E. Trimming, Ada County Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent.

                                      _______________________
BURDICK, Chief Justice

        This is an appeal from the magistrate court’s order terminating the appellant’s parental
rights with respect to her youngest child. We affirm the judgment on the ground that there was
substantial and competent evidence supporting the magistrate court’s findings of fact.
                     I.       FACTUAL AND PROCEDURAL BACKGROUND
        John Doe was born on September 5, 2011, and declared to be in imminent danger two
days later. John’s mother, Jane Doe (Mother) has had eight other children, all with her ex-
husband (Father). One died shortly after birth, and the others are aged three to fifteen years old.
Mother was not caring for any of these children when the Department of Health and Welfare
(DHW) removed John from her care. Mother’s older children have been in foster care twice and


                                                      1
all of her other children currently live with various family members. Father is living in Colorado
and does not provide support for any of his children, nor did he appear for any of the termination
proceedings relating to John.
        Mother was diagnosed with multiple sclerosis in 1998.            Multiple sclerosis is a
degenerative disease for which there is currently no cure.       As Mother’s multiple sclerosis
progressed, it began to interfere with her ability to safely care for her children. From July 2005
through September 2012, thirty-seven child protection referrals were filed in Idaho concerning
Mother and Father and their children. The referrals primarily related to inadequate supervision
of the children. These referrals led to the children being placed in foster care twice, but both
times Mother and Father sufficiently complied with their case plans to have their children
returned to their care. The children were removed from their parents’ care the first time in 2005
when Father was in Iraq and Mother was unable to adequately supervise the children on her own.
The case was vacated after Father returned from Iraq and DHW placed supportive services in the
home.
        DHW removed the children from their parents’ care for the second time in 2007 in
response to reports that Mother was unable to adequately supervise the children while Father was
working out of town. The children were in foster care for over a year while DHW worked with
both parents to implement appropriate supportive services in their home. During that case, DHW
determined that Mother was unable to demonstrate that she could independently provide for her
children. Father was made the children’s primary caregiver and DHW returned them to his care.
        Mother and Father moved to Colorado sometime after the children’s second stay in foster
care. The Colorado protection agency then began receiving referrals about the family and helped
place the children with family members. In 2011, Mother returned to Idaho pregnant with John,
but without her husband and children.
        After John was declared to be in imminent danger and removed from Mother’s care, the
court placed John in DHW’s temporary custody pending an adjudicatory hearing. On October
10, 2011, Mother underwent a neuropsychological evaluation with Dr. Amy Latta at the court’s
behest. Dr. Latta found that Mother’s I.Q., ability to concentrate, language functioning, and
verbal memory all fell within an impaired range. At trial, Dr. Latta testified that Mother’s
impaired verbal memory would make it difficult for her recall statements 25 minutes after they
were made. Further, Dr. Latta expressed concern that this impairment may cause Mother to

                                                2
forget about John and leave him unattended or in a dangerous situation if she became distracted.
Dr. Latta acknowledged that there are adaptive technologies that could help a person with
memory and cognitive impairments, but that Mother should not live alone or care for a child,
even with these technologies. Additionally, Mother scored below the first percentile on the tests
relating to executive functioning or problem solving skills. Dr. Latta testified that a person with
impaired executive functioning would have significant difficulty in identifying and then meeting
a child’s daily demands.
       Dr. Latta also testified at trial that Mother was functioning within the average range
before the onset of multiple sclerosis and that her cognitive decline is likely to continue
progressing with her diagnosis of multiple sclerosis. Following her evaluation of Mother, Dr.
Latta recommended that the court appoint a legal guardian for her, as she was not able to take
care of herself independently and did not comprehend the full extent of her impairments. Dr.
Latta also made recommendations concerning medication and physical therapy that would aid
Mother in dealing with her multiple sclerosis symptoms.
       After the court placed John in the DHW’s custody, it issued a case plan that was
incorporated into its order on her legal custody of John. This case plan required Mother to
follow through with Dr. Latta’s recommendations, among other tasks.
       A termination hearing was held on May 31, 2012. At this hearing, the social worker
assigned to John’s case, Pam Derby, testified extensively about her interactions with Mother and
how Mother’s multiple sclerosis had affected her ability to care for John. Ms. Derby testified
that Mother’s physical limitations and minimal problem solving skills impaired her ability to
parent John. Specifically, Mother could not lift John up nor would she be able to chase after him
once he became mobile. Ms. Derby also testified that Mother would need help in her home 24
hours a day, seven days a week, to care for herself and for John, but that Mother’s social security
disability and Medicaid would only cover this kind of care for Mother. In Ms. Derby’s opinion,
it was not in John’s best interest to return to Mother.
       Following the termination hearing the magistrate court issued its Final Judgment and
Order Terminating Parental Rights of the Mother on June 25, 2012.            In its Memorandum
Decision and Order issued the same day, the court found by clear and convincing evidence that
Mother “cannot parent this child now and that inability will continue indefinitely” and
termination of her parental rights would be in the child’s best interest.

                                                  3
       On June 29, 2012, the magistrate court entered an order terminating Mother’s parental
rights. Following Mother’s timely filing of this appeal, the magistrate court appointed a guardian
for Mother going forward into the appellate process.
                                  II. STANDARD OF REVIEW
       This Court recently set forth the relevant standard of review in Idaho Department of
Health and Welfare v. Doe:
              Grounds for termination of parental rights must be shown by clear and
       convincing evidence because each parent has a fundamental liberty interest in
       maintaining a relationship with his or her child. Clear and convincing evidence is
       generally understood to be evidence indicating that the thing to be proved is
       highly probable or reasonably certain. On appeal, this Court will not disturb the
       magistrate court’s decision to terminate parental rights if there is substantial,
       competent evidence in the record to support the decision. Substantial, competent
       evidence is such evidence as a reasonable mind might accept as adequate to
       support a conclusion. This Court is required to conduct an independent review of
       the magistrate court record, but must draw all reasonable inferences in favor of
       the magistrate court’s judgment because the magistrate court has the opportunity
       to observe witnesses’ demeanor, to assess their credibility, to detect prejudice or
       motive[,] and to judge the character of the parties.

152 Idaho 263, 267, 270 P.3d 1048, 1052 (2012) (quoting Idaho Dep’t of Health & Welfare v.
Doe, 150 Idaho 36, 41, 244 P.3d 180, 185 (2010).
                                          III. ANALYSIS
       This case comes before this Court in accordance with a petition filed under Title 16,
chapter 20 of the Idaho Code, titled “Termination of Parent and Child Relationship.” “Parental
rights are a fundamental liberty interest, constitutionally protected by the Fourteenth
Amendment.” In re Doe, 151 Idaho 356, 362, 256 P.3d 764, 770 (2011). Due process requires
the State to prove by clear and convincing evidence both that terminating the parent-child
relationship is in the child’s best interest and that one of the statutorily approved grounds for
terminating the relationship is present. Id.; I.C. § 16–2005(1). For example, a “court may grant
an order terminating the relationship where it finds that termination of parental rights is in the
best interests of the child and that ... [t]he parent is unable to discharge parental responsibilities
and such inability will continue for a prolonged indeterminate period and will be injurious to the
health, morals or well-being of the child.” I.C. § 16–2005(1)(d). “Whether a matter has been
proved by clear and convincing evidence is primarily a matter for the trial court. On appeal, we



                                                  4
will not disturb the trial court’s findings of fact if they are supported by substantial and
competent evidence.” In re Doe 2009–19, 150 Idaho 201, 203, 245 P.3d 953, 955 (2010).
A. Substantial and Competent Evidence Supported the Magistrate Court’s Findings of
   Fact.
       In challenging the magistrate court’s findings of fact, Mother focuses on the finding that
her inability to parent John will continue indefinitely. She argues that the court did not give
sufficient weight to information that she could improve in the future. Mother also argues that the
court failed to make any findings that the inability to discharge her parental responsibilities
would be injurious to her son’s well-being. Mother does not challenge the court’s finding that
she is presently unable to discharge her parental responsibilities.
   1. Evidence as to the indefinite and prolonged nature of Mother’s inability to parent John.
       Mother first argues that the magistrate court did not place sufficient weight on the fact
that she may improve in the future and erred in relying on anecdotal evidence that Mother’s
condition deteriorated during the nine months of the child protection case without proving her
sciatic nerve problem was not the cause of this deterioration.
       The magistrate court provided detailed findings regarding Mother’s inability to care for
John and that this ability would continue for an indeterminate and prolonged period of time.
After analyzing and discussing all of the evidence in its Memorandum Decision, the magistrate
court concluded that “[Mother’s] condition continues to worsen. Therefore, any prospect that her
situation will improve and that she will someday be in a position to independently parent this
child in the future is not only unrealistic but virtually impossible.” In coming to this conclusion
the court relied on Dr. Latta’s extensive neuropsychological evaluation, Ms. Derby’s testimony
and affidavits relating to her interactions with Mother over the course of John’s case, John’s
guardian ad litem’s testimony, and the degenerative and incurable nature of multiple sclerosis.
       Furthermore, the magistrate court took into account evidence regarding the possibility of
Mother’s condition improving in the future. Specifically, the court noted Dr. Latta’s statements
that Mother could have been experiencing exacerbations in her multiple sclerosis symptoms
during Dr. Latta’s evaluation. However, the court also considered Dr. Latta’s testimony that
Mother had been experiencing memory and cognition problems for some time even before the
evaluation. Indeed, these memory and cognition problems were evidenced in Mother’s multiple
referrals to child protective services in both Idaho and Colorado dating back to 2005. The court

                                                  5
took into account testimony that adaptive services could help someone with physical and
cognitive impairments. In determining the impact of these services on Mother’s ability to parent
John in the future, the court considered testimony from Dr. Latta and John’s guardian that these
services would not enable Mother to care for John independently and that Mother had previously
refused to take advantage of such services.
       This Court has held that a trial court’s findings “are competent, so long as they are
supported by substantial, albeit possibly conflicting, evidence.” Roberts v. Roberts, 138 Idaho
401, 405, 64 P.3d 327, 331 (2003). Substantial and competent evidence supports the magistrate
court’s finding that Mother’s inability to parent John would last for a prolonged and indefinite
time. As to whether the magistrate court placed too much or not enough weight on specific
evidence, this Court does not reweigh evidence, but “defer[s] to the trial court’s unique ability to
accurately weigh the evidence and judge the demeanor of the witnesses.” State v. Doe, 144
Idaho 839, 842, 172 P.3d 1114, 1117 (2007) (internal quotations omitted). Therefore, the
magistrate court’s determination that Mother’s inability to parent John would last for a prolonged
and indefinite time was not clearly erroneous.
   2. Findings regarding how Mother’s inability to care for John would be injurious to him.
       Next, Mother argues that the magistrate court erred by not making a specific finding that
Mother’s inability to care for John would be injurious to him. It appears Mother is arguing that
the court did not find that her inability to parent John would be injurious to him by clear and
convincing evidence because the court did not use the statutory phrase “injurious to the health,
morals or well-being” in the conclusion of its Memorandum Decision. However, this argument
ignores the Findings of Facts, Conclusions of Law and Decree as to the Mother that the
magistrate court issued on June 29, 2012, four days after it issued its Memorandum Decision. In
this Decree, the court stated that it had found by clear and convincing evidence that “[Mother] is
unable to discharge parental responsibilities and such inability will continue for a prolonged
indeterminate period and will be injurious to the health, morals or well-being of the child.”
Because the magistrate court did make a specific finding as to Mother’s inability to parent John
being injurious to his well-being, the only question remaining is whether this finding was
supported by substantial and competent evidence.
       In its Memorandum Decision, the magistrate court discussed at great length the evidence
relating to Mother’s physical and mental impairments and how these impairments could be

                                                 6
injurious to John.    For example, the court noted Dr. Latta’s testimony that someone with
Mother’s memory impairments may forget about a child and leave him unattended or in a
dangerous situation. The court also discussed Mother’s inability to parent her children in past
and present child protection cases, her refusal to use services to assist her parenting, her lack of
insight into the extent of her impairments, and the fact that she does not care for any of her other
children in concluding that Mother was unable to care for John and that this inability would be
injurious to him. These findings along with the multiple pages of evidence the court discusses
and analyzes in its Memorandum Decision support the conclusion that Mother’s inability to
parent John would be injurious to his health and well-being.
B. The Magistrate Court Did Not Err in Determining that Termination of Mother’s
   Parental Rights Was in her Child’s Best Interest.
       Mother contends that the magistrate court erred by not placing sufficient weight on
John’s guardian’s testimony that Mother would be better able to care for John with the right
adaptive tools. She also argues that the court should have considered that the reason the
guardian’s concerns about Mother would not abate was because Mother failed to seek out
services, not because of the incurable nature of her illness.
        Once a court finds statutory grounds to terminate a parent-child relationship under I.C. §
16–2005(1), the court must then determine if termination is in the child’s best interest. I.C. §
16–2005(1); Doe v. Dep’t of Health & Welfare, Human Servs. Div., 141 Idaho 511, 516, 112
P.3d 799, 804 (2005). It is not necessary that a child suffer demonstrable harm before a court
can terminate the parental relationship. Doe v. Dep’t of Health & Welfare, 150 Idaho 36, 44, 244
P.3d 180, 188 (2010).
       Mother’s argument on appeal focuses on whether the magistrate court properly weighed
the evidence in making its best interest of the child determination. As noted above, this Court
does not reweigh evidence, but “defer[s] to the trial court’s unique ability to accurately weigh the
evidence and judge the demeanor of the witnesses.” Doe, 144 Idaho at 842, 172 P.3d at 1117.
Here, the magistrate court discussed the concerns of John’s guardian regarding Mother’s ability
to care for John before concluding that terminating her rights was in John’s best interest.
Specifically, the court discussed the guardian’s testimony that she did not believe that Mother
“has the cognitive ability to parent [John] and that if she cannot process how to address his
needs, she will not be able to provide for those needs.” The court also discussed her testimony

                                                  7
relating to Mother’s refusal to take advantage of supportive services and Mother’s lack of insight
into the extent of her physical and mental impairments. Mother argues that the court should have
given more weight to specific statements John’s guardian made, but disregards the fact that the
guardian ultimately concluded that Mother could not independently provide for John and that her
parental rights should be terminated. Because this Court does not reweigh evidence and because
substantial evidence supports the magistrate court’s findings, we hold that the magistrate court
did not err in determining that termination of Mother’s parental rights was in John’s best interest.
                                       IV. CONCLUSION
       We affirm the judgment of the magistrate court terminating Mother’s parental rights.
Costs to Department of Health and Welfare.
       Justices EISMANN, J. JONES, W. JONES and HORTON, CONCUR.




                                                 8